PER CURIAM.
David E. Bryant appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 in which he alleged seven grounds of ineffective assistance of counsel.
In its response to Bryant’s motion below, the state attorney argued that the issues raised by Bryant were either raised on appeal, or if they had not been raised, were appropriate trial strategy and the motion was without merit. On the record before this court, it appears that the state simply misinterprets Bryant’s claims of ineffective assistance of counsel.
The trial court, adopting the state’s response, summarily denied Bryant’s motion, but nothing in the record before this court refutes any of Bryant’s claims of ineffective assistance of counsel.
Since his claims have not been refuted by the record, we reverse and remand for attachment of records which conclusively do so or for an evidentiary hearing on them.
POLEN, C.J., GUNTHER and MAY, JJ., concur.